779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ULYSSES GREEN, Plaintiff-Appellant,v.PERRY JOHNSON; BILL ABSHIRE; ROBERT REDMAN; TED KOEHLER;CHARLES ANDERSON; AND DALE FOLTZ, Defendants-Appellees.
85-1682, 85-1683
United States Court of Appeals, Sixth Circuit.
10/30/85

AFFIRMED
E.D.Mich.
ORDER
BEFORE:  KEITH and KRUPANSKY, Circuit Judges; and EDWARDS, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, plaintiff having declined to submit an informal brief by the date requested, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff seeks redress for several alleged civil rights violations, specifically, the beating and hanging of several inmates housed in various correctional facilities in Michigan.  The district court ultimately dismissed the action and plaintiff has appealed.  He has filed a motion for the appointment of appellate counsel with this Court.


3
Upon consideration, we find ourselves in agreement with the district court.  Our examination of the instant record fails to reveal any mention of a specific act or acts committed by any named defendant.  As noted by the magistrate and district court, this fails to state a claim for relief under 42 U.S.C. Sec. 1983.  For these reasons, and for the reasons advanced in the district court, we affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for counsel be denied and that the final order of the district court be and it is hereby affirmed.